Citation Nr: 0808231	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
back condition.  

The Board remanded the case to the RO for further development 
in April 2007.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The evidence is clear and unmistakable that the veteran's 
Scheuermann's disease both preexisted service and was not 
aggravated therein; the veteran's current back disability is 
not etiologically related to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).








REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2004 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

March 2006 and May 2007 notice letters provided the veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, VA examinations, and Social Security 
Administration (SSA) records have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions,"  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to 
these developments, it is now clear that in order to rebut 
the presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
See 38 C.F.R. § 3.304 (b) (2006).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre-
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  Thus, after 
determining whether there is clear and unmistakable evidence 
that the veteran's back disorder preexisted service, the 
Board will then determine whether there is clear and 
unmistakable evidence that the preexisting back disorder was 
not "made worse" or aggravated in service such that the 
presumption of soundness has been rebutted.

The veteran's June 1971 enlistment examination did not 
reflect any back problems at the time of his enlistment.  
Service medical records show that the veteran was seen during 
service for back complaints.  The veteran was placed on 
physical profile in June 1972 due to "Scheuermann's 
disease."  January 1973 x-rays of the lumbosacral spine were 
taken.  Examination was within normal limits.  The examiner 
suggested, to fully check for Scheuermann's disease, that a 
lateral view of the thoracic spine be obtained for further 
evaluation.  The examiner stated that by this age group, the 
disease should be pretty much burned out if present.  In 
February 1973, it was noted that the veteran had intermittent 
back pain between his scapulae.  The examiner stated that 
there was an old diagnosis of Scheuermann's, but it was 
minimal on x-rays.  The impression was muscle insufficiency 
in the thoracic paraspinal muscle groups, and "old 
Scheuermann's."  The veteran's April 1973 separation 
examination noted back problems due to Scheuermann's disease.  
An attached orthopedic consultation shows that the veteran 
was followed up for "old Scheuermann's."  On examination, 
the veteran had good range of motion.  On x-ray there were 
minimal changes of Scheuermann's disease.  The veteran was 
diagnosed with old Scheuermann's disease and mechanical back 
pain.

The earliest indication of a chronic post-service back 
disability was in July 1996, 23 years after the veteran's 
separation from service.  A July 1996 private examination 
from the Matthews Orthopedic Clinic shows that the veteran 
was seen for back pain.  He had a July 1996 twisting injury 
to the knee.  His back started hurting shortly after this 
incident.  The veteran was assessed with thoracic myalgias 
with mild upper thoracic scoliosis.  The physician felt that 
the veteran's abnormal posture from his knee injury was 
contributing to his back symptoms.  An October 2006 
examination noted that x-rays of the thoracic spine showed a 
very slight degree of scoliosis in the upper thoracic spine.  
This was noted to be chronic and minimal.  The physician 
found that it was not clinically significant.   A July 1997 
follow-up also assessed the veteran with thoracic myalgias 
with mild upper thoracic scoliosis.  

VA treatment records dated from 2002 to 2004 show that the 
veteran was seen for low back pain and degenerative joint 
disease of the lumbar spine.  February 2003 VA x-rays reflect 
minimal dextroconvex scoliosis of the lumbar spine and mild 
degenerative changes.  A July 2004 VA examination diagnosed 
the veteran with a history of chronic back pain with evidence 
of degenerative changes both in the thoracic and lumbar area.  
He stated that he had reviewed the veteran's claims folder as 
well as the general remarks requesting the examination and it 
was his opinion that it was not likely that the veteran's 
current back condition was due to his service in the 
military.  The veteran's most recent October 2007 VA 
examination assessed the veteran with chronic lumbar strain 
with degenerative changes and mild scoliosis; a normal 
thoracic spine; and "evidence of Scheuermann's disease."  

The veteran has current diagnosis of chronic lumbar strain 
with degenerative changes and mild scoliosis.  A July 2004 VA 
examination found that it was not likely that the veteran's 
current back condition was due to his service in the 
military.  However, he did not address the question of 
relationship between the veteran's current back disability 
and the Scheuermann's disease which was noted in service.  A 
VA examination was completed in October 2007 to address the 
findings of Scheuermann's disease in service.  The claims 
file, to include service medical records, was reviewed and a 
physical examination was completed.  The examiner stated that 
the veteran had a history of lower back pain since 1971.  He 
did not have any pain prior to service and passed his medical 
without any problem.  The examiner noted, however, that 
during service, the veteran's back continued to bother him 
and that he remained on permanent restrictions.  The examiner 
diagnosed the veteran with chronic lumbar strain with 
degenerative changes and mild scoliosis; normal thoracic 
spine; and "evidence of Scheuermann's disease."  The 
examiner stated that it was at least as likely as not that 
Scheuermann's disease existed prior to service although it 
could not be found on x-rays that day.  The examiner also 
opined that the veteran's Scheuermann's disease did not 
undergo any increase in disability during service.  The 
examiner stated that there was no question of increase in 
disability due to the natural progression of the disease or 
increase in disability beyond the natural progress of the 
disease.  

The Board finds that the presumption of soundness with regard 
to the Scheuermann's disease has been rebutted by clear and 
unmistakable evidence.  Although the veteran's June 1971 
enlistment examination revealed no pertinent abnormalities, 
service medical records show, based on x-ray evidence, that 
the veteran had an old diagnosis of Scheuermann's disease.  
An orthopedic consultation completed at the time of the 
veteran's separation also reflects minimal changes of 
Scheuermann's disease, again, based on x-ray evidence.  
Finally, an October 2007 VA examination of the spine reflects 
evidence of Scheuermann's disease.  The examiner stated that 
it was at least as likely as not that Scheuermann's disease 
existed prior to service, although it could not be found on 
x-rays at the time of the more recent examination.  It 
appears, from the examiner's statement, that the veteran was 
not shown by x-ray to have Scheuermann's disease at the time 
of the examination, but that there was evidence of a history 
of Scheuermann's disease.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the VA orthopedic physician's 
opinion, which was based on a review of the claims file, to 
include service medical records, is probative.  The Board 
finds it unlikely that both in-service orthopedic 
examinations based on repeat x-rays and a current VA examiner 
would have erroneously found evidence of a history of 
Scheuermann's disease prior to service.  Based on the 
foregoing, the Board finds that the record on appeal contains 
clear and unmistakable evidence that the veteran had 
Scheuermann's disease which preexisted service.  See Harris 
v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The Board finds 
that the October 2007 VA opinion, which states that the 
veteran's Scheuermann's disease did not undergo any increase 
in disability during service, provides clear and unmistakable 
evidence that Scheuermann's disease was not aggravated by 
service.  

The October 2007 VA examination reflects a current diagnosis 
of lumbar strain with degenerative changes and mild 
scoliosis.  Arthritis was not shown on January 1973 x-rays, 
or on April 1973 x-rays at the time on the veteran's 
separation from service, and was not shown to have manifested 
to a compensable degree within one year of the veteran's 
separation from service.  The earliest post-service medical 
evidence of a back disability was in July 1997, many years 
after the veteran's separation from service.  The earliest 
diagnosis of degenerative joint disease was in 2002.  

Medical evidence of record does not relate the veteran's 
current lumbar strain with degenerative changes and mild 
scoliosis to findings of old Scheuermann's disease in 
service.  The Board notes again that old Scheuermann's 
disease was found to be minimal on January 1973 and April 
1973 x-rays, and Scheuermann's disease was not found October 
2007 VA x-rays.  The July 2004 VA examiner found that the 
veteran's history of chronic back pain with evidence of 
degenerative changes in the thoracic and lumbar spine was not 
as likely as not related to the veteran's military service.  
Absent a nexus between a current back disability and in-
service findings of a history of Scheuermann's disease or 
otherwise to the veteran's service, the Board finds that 
service connection for a back disability is not warranted.  

The Board has considered the veteran's own statements in 
support of his claim, as well as a lay statement from his 
sister, indicating that the veteran has back problems 
stemming from an in-service back injury.  The veteran 
reported during his October 2004 RO hearing that he has had 
continuing back problems since service.  Although the veteran 
is competent to report having back pain since his time in 
service, his report is not substantiated by medical evidence 
of record.  Between 1973 and 1996, there is no evidence of 
any treatment for a back disability.  The July 1996 private 
examination noted that the veteran's back started hurting 
shortly after his July 1996 knee injury.  The veteran has 
also submitted an internet article on Scheuermann's disease.  
The article and lay statements in support of his claim do not 
provide competent evidence of a nexus between the veteran's 
in-service findings and his current back diagnoses.  Where 
the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In the 
present case, there is simply no medical nexus between the 
veteran's currently diagnosed back disability and his in-
service findings.  As such, the Board finds that service 
connection is not warranted. 

C.  Conclusion

Although the veteran does have a current back disability, 
medical evidence of record does not show that his current 
disability was incurred or aggravated in service, arthritis 
did not manifest within a year following the veteran's 
separation from service, and no nexus has been established 
between the veteran's current disability and his military 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has a back 
disability etiologically related to active service.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.




ORDER

Service connection for a back disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


